Exhibit 14 HF FINANCIAL CORP. [Logo Omitted] October 7, 2011 VIA E-MAIL AND FAX Mr. Richard Lashley Principal PL Capital, LLC 20 East Jefferson Avenue, Suite 22 Naperville, IL 60540 Dear Mr. Lashley: The Board of Directors is in receipt of your correspondence dated October 4, 2011.As offered on August 16, 2011, the Board of Directors will provide access to you to our outside counsel for purposes of discussing the application of Regulation LL to the actions of PL Capital Group with respect to HF Financial Corp.As previously stated, the Board of Directors believes your continued actions are in violation of Regulation LL.Please advise if you would be available for a conference call with our outside counsel on Tuesday, October 11, 2011 at 3:00 PM Eastern.Should such time be convenient for you, we will circulate a call-in number. Sincerely, /s/ Michael Vekish Michael Vekish Vice Chairman, Board of Directors P. 0. Box 5000 • Sioux Falls, South Dakota 57117-5000 Phone (605) 333-7556 • Fax (605) 333-7621
